Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 5, 11, 12, 14, 20, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being obvious over Cash et al., U.S. 2006/0202851 in view of Garcia Morchon et al., U.S. 2011/0113475 (hereinafter, 475).
	On claim 2, Cash cites except as indicated:
A lighting control device configured to control a lighting load, the lighting control device comprising:

a controller ([0012] Often, the ballast may include a processing section, for example, comprising a microprocessor, which receives multiple inputs) configured to:
receive, via a direct wireless communication link, at least one wireless communication network access credential  from a wireless control device, the at least one wireless communication network access credential to enable the lighting control device controller to access a wireless communication network ([0121] and figure 1, power bus 114 assigns an identifier to each ballast 102);
connect to the wireless communication network using the received at least one wireless communication network access credential ([0061-62] each ballast is configured with its own unique identifier, to include a serial number);
provide an indication via the lighting load that the lighting control device controller has successfully connected to the wireless communication network ([0099] After a brief period of time, for example, about ten seconds, bus power supply 114 completes a process of transferring the configuration and setting information of the replaced ballast 102 to the replacement ballast 102, and the lamp associated with the replacement ballast flashes, for example, four times (step S712). By flashing, the replacement ballast 102 alerts the user that the ballast is configured according to the replaced ballast 102);
receive, via the at least one wireless communication circuit, control instructions for controlling the lighting load while connected to the wireless communication network ([0061-62]; and

	Regarding the excepted: “receive, via a direct wireless communication link, a unique identifier from a wireless control device,” Cash, figure 1 and [0121] discloses power bus 114 assigning an identifier to each ballast 102. Cash [0059] also discloses handheld programming device 101 being able to figure a ballast. 101 isn’t disclosed as being used to transmit a unique identifier to the ballast.
	However, clearly, 101 is used to program ballast 102 with instructions. Hence, it isn’t beyond the realm of device 101 to program a unique identifier to 102 in a manner where bus 114 assigns such an identifier to 102. One of ordinary skill in the art would have carried out the programming operation using device 101 to assign a serial number to ballast 102 with a likelihood of success. 
	Regarding the excepted:
	“provide an indication via the lighting load that the lighting control device has successfully connected to the wireless communication network,” Cash, [0099] discloses an embodiment where a replacement ballast flashes responsive to being reconfigured with settings previously used in its predecessor.  Cash doesn’t disclose ballast 102 lighting flashing responsive to a successful connection to the wireless communications network. However, it would have been obvious at the time the claimed 
	Cash discloses a known feature of having the lights flash on a replacement ballast which at the very least suggests there is a successful communication happening between the network and the replacement ballast. One of ordinary skill in the art would have included such a flashing to indicate a successful connection of the ballast into the network with a likelihood of success. 
	Regarding the excepted: 
receive, via a direct wireless communication link, at least one wireless communication network access credential from a wireless control device, the at least one wireless communication network access credential to enable the lighting control device controller to access a wireless communication network, Cash, [0056] discloses the cited lighting controller system including a security function using password protection of the remote control device 101 while [0060] discloses the  communications happening between remote 101 and the receiver 104 to be in infrared or RF communications. Cash does not disclose the claimed “credential.” 
In the related art of wireless control systems, 475, Abstract, [0074], and figure 5, discloses an embodiment of a secure communications between nodes A and B, where there is a “common secret KAB” where was pre-distributed to devices represented at nodes A and B. The cited “common secret” is said to be an authentication or authorization, which allows each respective node in the network to advance a transaction to the other node. The claimed “credential” is synonymous to the cited “common secret.” 

 
On claim 3, Cash cites:
The lighting control device of claim 2, wherein the indication comprises blinking the lighting load. [0099] replacement ballast flashes as used in the rejection of claim 2.  

On claim 5, Cash cites:
The lighting control device of claim 2, wherein the control instructions are received from the wireless control device. See the rejection of claim 1 wherein device 101 is used to program ballast 102. 

On claim 11, see the rejection of claim 2 which discloses the same or similar subject matter as found in claim 11 and is rejected for the same reasons articulated in the rejection of claim 2. 


The lighting control system of claim 11, wherein the indication comprises blinking the corresponding lighting load. See the rejection of claim 3 which discloses the same or similar subject matter as claim 12 and is rejected for the same reasons articulated in the rejection of claim 3. 

On claim 14, Cash cites:
The lighting control system of claim 11, wherein the control instructions are received from the wireless control device. [0083] In step S214, the user selects graphical controls on handheld programming device to adjust the sensor gain or low end. In this way, the user can define the degree of sensitivity of the sensor to detect when a particular amount of light, for example in a room, should cause a ballast to turn on or off or dim to a dimmed level.

On claim 20, 
On claim 20, see the rejection of claim 2 which discloses the same or similar subject matter as found in claim 20 and is rejected for the same reasons articulated in the rejection of claim 2. 

On claim 21, Cash cites:
The method of claim 20, wherein the indication comprises blinking the lighting load. [0099] replacement ballast flashes as used in the rejection of claim 2.  


The method of claim 20, further comprising: controlling the lighting load in response to the control instructions.
See the rejection of claim 2 which discloses the same or similar subject matter as articulated in the rejection of claim 20 and is rejected for the same reasons disclosed in the rejection of claim 2. 

On claim 24, Cash cites:
The method of claim 20, wherein the control instructions are received from the wireless control device.
See the rejection of claim 2 which discloses the same or similar subject matter as articulated in the rejection of claim 24 and is rejected for the same reasons disclosed in the rejection of claim 2. 
Claims 4, 6, 13, 15, 22, and 25 are rejected under 35 U.S.C. 103 as being obvious over Cash et al., U.S. 2006/0202851 in view of Garcia Morchon et al., U.S. 2011/0113475 (hereinafter, 475) and Gorecki, U.S. 2012/0250831.
Cash cites except:
The lighting control device of claim 2, wherein the direct wireless communication link is a near field communication (NFC) link or a Bluetooth link.
Cash, [0060] discloses wireless communications in the system may be done at the RF level. Neither NFC nor Bluetooth is disclosed. 
In the same art of remote control devices, Gorecki, [0029] and figure 1 discloses unit 100 programming may be carried out using Bluetooth.


On claim 6, Cash cites except:
The lighting control device of claim 2, wherein the wireless control device is a mobile phone. Cash, [0060], discloses remote control 101 as being a PDA. The remote control 101 isn’t disclosed as being a mobile phone. 
In the same art of remote control devices, Gorecki, [0029] and figure 1, discloses the remote control device 100 including SMS and cellular functionality, which qualifies it to be a cellular phone. 
It would have been obvious at the time the claimed invention was filed to modify Cash’s PDA using the remote control 100 of Gorecki to be a remote device that is a cellular device. 
Gorecki discloses a known feature of using a remote that includes mobile phone functions (and is thus, a mobile phone) and one of ordinary skill in the art would have substituted this into Cash and the results would have predicted the claimed invention. 

On claim 13, Cash and Gorecki cites:

See the rejection of claim 4, which discloses the same or similar subject matter as claim 12 and is rejected for the same reasons articulated in the rejection of claim 4. 

On claim 15, Cash and Gorecki cites:
The lighting control system of claim 11, wherein the wireless control device is a mobile phone. 
See the rejection of claim 6, which discloses the same or similar subject matter as claim 15 and is rejected for the same reasons articulated in the rejection of claim 6. 

	On claim 22, Cash and Gorecki cites:
 The method of claim 20, wherein the direct wireless communication link is a near field communication (NFC) link or a Bluetooth link.
See the rejection of claim 4, which discloses the same or similar subject matter as claim 22 and is rejected for the same reasons articulated in the rejection of claim 4.

On claim 25, Cash and Gorecki cites:
The method of claim 20, wherein the wireless control device is a mobile phone. See the rejection of claim 6, which discloses the same or similar subject matter as claim 20 and is rejected for the same reasons articulated in the rejection of claim 6. 

Claims 7, 8, 16, 17, 26 and 27 are rejected under 35 U.S.C. 103 as being obvious over Cash et al., U.S. 2006/0202851 in view of Garcia Morchon et al., U.S. 2011/0113475 (hereinafter, 475) and Reid et al.,  U.S. 2002/0010518.
On claim 7, Cash cites except:
The lighting control device of claim 2, wherein the wireless communication network is a peer-to-peer network.
As disclosed in the rejection of claim 2, Cash includes a network wherein device 101 communicates in a network with device 102 using wireless means. 
However, Cash doesn’t disclose using the excepted claim limitations. 
In the similar art of energy management systems, Reid, [0275] discloses using control modules in a network using IP addressing. Furthermore, [0278] discloses using peer-to-peer networking for communications.
It would have been obvious at the time the claimed invention was filed to modify the communications system of Cash using the features outlined Reid to create an embodiment employing IP and peer-to-peer networking. 
Each respective communications network scheme in Reid is a known form of communications and one of ordinary skill in the art would have substituted the network communications found in Reid into the networking system found in Cash and the results of the substitution would have predicted the claimed invention.  

On claim 8, Cash and Reid cite:
The lighting control device of claim 2, wherein the wireless communication network is an IP network. 


On claim 16, Cash and Reid cites:
The lighting control system of claim 11, wherein the wireless communication network is a peer-to-peer network.
See the rejection of claim 7, which discloses the same subject matter as claim 16 and is rejected for the same reasons articulated in the rejection of claim 7. 

On claim 17, Cash and Reid cites:
The lighting control system of claim 11, wherein the wireless communication network is an IP network.
See the rejection of claim 7, which discloses the same subject matter as claim 17 and is rejected for the same reasons articulated in the rejection of claim 7. 

On claim 26, Cash and Reid cites:
The method of claim 20, wherein the wireless communication network is a peer-to-peer network.
See the rejection of claim 7, which discloses the same subject matter as claim 26 and is rejected for the same reasons articulated in the rejection of claim 7. 

On claim 27, Cash and Reid cites:

See the rejection of claim 7, which discloses the same subject matter as claim 27 and is rejected for the same reasons articulated in the rejection of claim 7. 

Claims 9, 10, 18, 19, 28, and 29 are rejected under 35 U.S.C. 103 as being obvious over Cash et al., U.S. 2006/0202851 in view of Garcia Morchon et al., U.S. 2011/0113475 (hereinafter, 475) and Clayton, U.S. 2008/0183316.
On claim 9, Cash cites except as indicated:
The lighting control device of claim 2, wherein the lighting control device further comprises a memory ([0121] memory for ballast 102), and wherein the control circuit is further configured to:
receive an update of operating parameters controlling the lighting load; 
store the operating parameters in the memory; and
provide an indication via the lighting load when the update has been completed 
(Cash, [0099] discloses an embodiment where a replacement ballast flashes responsive to being reconfigured with settings previously used in its predecessor).
Regarding the excepted: receive an update of operating parameters controlling the lighting load; and store the operating parameters in the memory, Cash, while [0099] discloses downloading previous settings of a replaced ballast into a replacement ballast, Cash doesn’t disclose the feature of updating software into the ballast. 

	It would have been obvious at the time the claimed invention was filed to include into Cash the software updating feature disclosed in Clayton such that the claimed invention is realized. Clayton discloses a known feature of software updates and one of ordinary skill in the art would have included such a feature as outlined in Clayton to fix any erroneous issues and improve the performance of the system. 
	Regarding the excepted “blinking,” Cash, [0099] discloses flashing the ballast responsive to the ballast receiving programming information previously used in its predecessor. Cash doesn’t disclose using this feature with respect to an update of the ballast upon updating. However, it would have been obvious at the time the claimed invention was filed to include the known feature of flashing the ballast upon the software updating being completed. Clearly, Cash discloses a known feature of downloading configuration information of a defective ballast to its replacement where the replacement “acknowledges” the downloading of the configuration information. One of ordinary skill in the art would have included this feature to inform the user of the completion of the update. 

On claim 10, Cash and Clayton cites: 
The lighting control device of claim 9, wherein the indication provided when the update has been completed comprises blinking the lighting load.
See the rejection of claim 9. 

On claim 18, Cash and Clayton cites:
The lighting control system of claim 11, wherein each lighting control device of the plurality of lighting control devices is further configured to:
receive an update of operating parameters controlling the corresponding lighting load; 
store the operating parameters in memory; and
provide an indication via the corresponding lighting load when the update has been completed.
See the rejection of claim 9 which discloses the same or similar subject matter as articulated in the rejection of claim 18 and is rejected for the same reasons disclosed in the rejection of claim 9. 

On claim 19, Cash and Clayton cites:
The lighting control system of claim 18, wherein the indication that is provided when the update has been completed comprises blinking the lighting load.
See the rejection of claim 9 which discloses the same or similar subject matter as articulated in the rejection of claim 19 and is rejected for the same reasons disclosed in the rejection of claim 9. 

On claim 28, Cash and Clayton cites:
The method of claim 20, wherein the lighting control device further comprises a memory, and wherein the control circuit is further configured to:

provide an indication via the lighting load when the update has been completed.
See the rejection of claim 9 which discloses the same or similar subject matter as articulated in the rejection of claim 28 and is rejected for the same reasons disclosed in the rejection of claim 9. 

On claim 29, Cash and Clayton cites:
The method of claim 28, wherein the indication provided when the update has been completed comprises blinking the lighting load.
See the rejection of claim 9 which discloses the same or similar subject matter as articulated in the rejection of claim 29 and is rejected for the same reasons disclosed in the rejection of claim 9. 
Response to Arguments
The applicant’s arguments with respect to the rejection of claim 2 (and thus, similar claims 11 and 20) have been carefully reviewed. However, the claimed “receive, via a direct wireless communication link, at least one wireless communication network access credential  from a wireless control device, the at least one wireless communication network access credential to enable the lighting control device controller to access a wireless communication network” was not previously examined. The amendment makes the applicant’s arguments moot, wherein the amendment requires a new search and consideration. 
Regarding the claimed wireless communication network, the applicant’s argument alleges Cash does not disclose this feature. However, clearly Cash cites this feature: [0060] discloses the communications happening between remote 101 and the receiver 104 to be in infrared or RF communications.
The balance of the applicant’s arguments dependent on claims 2, 11, and 20 pertain to the same reasons why claims 2, 11, and 20 are rejected. Thus, the applicant’s arguments regarding the rejection of the claims depending on claims 2, 11, and 20 are also moot per item 7 above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        

/NABIL H SYED/Primary Examiner, Art Unit 2683